Citation Nr: 9911497	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  93-28 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for postoperative 
residuals of a right inguinal hernia with neurectomy of right 
lateral cutaneous nerve, right genitofemoral nerve, and right 
ilioinguinal nerve, currently rated together as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to January 
1975.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in November 1996, when it was remanded for 
additional evidentiary and procedural development.  Such 
development having been accomplished, the veteran's appeal 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected lumbosacral strain is 
manifested by moderate pain on motion, some intermittent 
muscle spasm, and some degenerative changes.

3.  Neither the disabilities nor manifestations of the post-
operative inguinal hernia, the hernia scar, and the 
anesthesia resulting from excision of the right lateral 
cutaneous nerve, right genitofemoral nerve, and right 
ilioinguinal nerve overlap in nature or symptomatology.

4.  The veteran's inguinal hernia has been surgically 
reduced, has not recurred, and has no current protrusion.

5.  Surgical scars in the inguinal area are not poorly 
nourished, ulcerated, or painful on objective demonstration; 
and there is no functional limitation in the inguinal area 
resulting from the scars. 

6.  The right inguinal hernia scar is tender and sore.

7.  Excision of the right lateral cutaneous, right 
genitofemoral, and right ilioinguinal nerves in service has 
resulted in a reduction of sensation or anesthesia of the 
left thigh; this anesthesia constitutes the only neurologic 
disability present which is related to the surgery in 
service.


CONCLUSIONS OF LAW

1.  A 20 percent disability rating for low back strain is 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1998).

2.  Separate ratings for anesthesia of the right thigh due to 
neurectomies of the right lateral cutaneous nerve, right 
genitofemoral nerve, and right ilioinguinal nerve; the 
surgical scar; and other post-operative residuals of a right 
inguinal hernia are appropriate.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.14 (1998).

3.  A compensable rating for postoperative residuals of a 
right inguinal hernia is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7338 (1998).

4.  A 10 percent disability rating for tenderness of the 
right inguinal hernia scar is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Code 7804 (1998).

5.  A disability rating in excess of 10 percent is not 
warranted for neurectomies of right lateral cutaneous nerve, 
right genitofemoral nerve, and right ilioinguinal nerve.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8599 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for entitlement to increased ratings are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
His assertions that the disabilities are greater are 
sufficient to make the claims plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that subsequent to the completion of the 
evidentiary development requested on remand, all relevant 
facts have been properly developed pursuant to the VA's 
statutory duty to assist the veteran in the development of 
these claims.  38 U.S.C.A. § 5107(a).  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In rating service-connected disability, the provisions of 
38 C.F.R. § 4.1 require that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.10 mandates that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification; a description of the effects 
of the disability upon the person's ordinary activity.


Entitlement to an increased rating for low back strain.

The veteran contends he experiences pain in his back upon 
motion such as walking or lifting.  He asserts he must 
constantly watch what he does, must avoid lifting anything 
over ten pounds in weight, and must rest every time he goes 
shopping or walks for more than thirty minutes.  He therefore 
requests an increased disability rating for low back strain.


Facts and history

The veteran's service medical records show that he strained 
his low back shortly after boot camp and had recurring 
complaints of pain in the low back area throughout service.  
Service connection was granted for chronic low back strain 
upon his discharge from service.  

Post-service medical records reflect that the veteran re-
injured his back upon several different occasions.  In 1979, 
while working as a truck driver, he injured his back while 
lifting a tarp to cover the load in the truck.  A 1980 VA 
examination report indicates that his back difficulties had 
been resolving since the injury, however.  Private medical 
records show further back strain injuries in 1985 and again 
in 1987.  Each strain apparently resolved after physical 
therapy.  In March 1992, the veteran sought treatment at the 
emergency care unit after experiencing low back pain upon 
heavy lifting.  Again, the diagnostic assessment was 
lumbosacral strain.

The report of an October 1992 VA orthopedic examination 
contains a diagnosis of chronic lower lumbar muscular strain.  
The examiner noted that the lumbar nerve roots were okay, 
however.  

Subsequent to 1992, medical records reflect that the veteran 
developed other back pathology, including disc 
protrusions/bulging at L4-5 and L5-S1, and possible blastic 
or metastatic changes on the L2 vertebral body, confirmed by 
multiple CAT scan testing, bone scanning, and MRI testing, as 
well as X-ray studies which are of record.  This pathology 
appears to be entirely separate from and unrelated to the 
diagnosis of low back strain, as no link to the low back 
strain has been identified by any of the physicians involved.  

An April 1994 X-ray study revealed "a little bit of 
degenerative change at the L2-3 level...and on through the 
lower lumbar spine."  A May 1994 X-ray study showed "mild 
degenerative changes" in the lumbar spine.  X-ray studies 
conducted in December 1994 were interpreted as showing 
minimal spur formation in the lumbar spine.  

During the May 1996 hearing on appeal, the veteran testified 
that he was able to drive for about two hours before he would 
have to get out of the car and walk around to relieve back 
pain.  He stated that back pain did not wake him up during 
the night, although he took medication to help him sleep.  He 
related that he avoided lifting anything over 25 pounds so as 
not to re-injure his back and that he hardly did any work 
around the house for the same reason.

Upon VA neurological examination in August 1997, the lumbar 
spine was described as non-tender with normal range of 
motion.  The examiner provided a diagnosis of intermittent 
chronic low back pain related to the service-connected injury 
with no evidence of radiculopathy.  The examiner also 
indicated that he had reviewed the veteran's medical records 
in conjunction with the clinical examination.

The report of an August 1997 VA orthopedic examination shows 
that the veteran was dealing with his back pain through 
careful activity, oral medication, and exercising.  He 
reported being able to operate a car for about 90 minutes, 
and walk for about 15 minutes.  Upon examination, he was able 
to rise on his toes and heels.  He could flex forward to 
reach the lower tibia.  Percussion on the flexed spine 
resulted in some pain at the L5 level.  He demonstrated 
flexion of the back to 85 degrees, extension to 30 degrees, 
rotation to 40/40 degrees, and lateral bending to 35/35 
degrees.  Moderate pain with these movements was noted.  The 
examiner reviewed the various test reports contained in the 
veteran's medical records and commented that X-rays showed 
disc degeneration at several levels.  The examiner 
specifically commented that there was no persistent muscle 
spasm when the veteran was in a relaxed position and that he 
had some difficulty with pain, fatigue, and decreased 
coordination affection the low back function.  The examiner 
estimated that an additional 20 percent decrease in all 
motions of the low back would represent a satisfactory 
symbolic representation of these various subjective symptoms.  
The examiner presented a diagnosis of chronic low back 
muscular strain, superimposed on degenerative instability.  


Rating criteria

In evaluating claims for increased ratings, we must evaluate 
the veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are 
meant to provide guidance for determining ratings under 
diagnostic codes evaluating musculoskeletal function.  A 
disability of the musculoskeletal system is measured by the 
effect on ability to perform the normal working movements of 
the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion in assigning the most accurate 
disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does 
not require a separate rating for pain, it does provide 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  The Board has a special 
obligation to provide a statement of reasons or bases 
pertaining to § 4.40 in rating cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Section 4.45(f) states that "[p]ain on movement, swelling, 
deformity or atrophy of disuse" as well as "[i]nstability 
of station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing" are relevant 
considerations for determination of joint disabilities.  
Incoordination and excess fatigability are also factors for 
consideration under section 4.45(d) and (e).  38 C.F.R. 
§ 4.45  Painful motion with joint or periarticular pathology 
and unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

Under governing regulation, lumbosacral strain with 
characteristic pain on motion is rated as 10 percent 
disabling.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, or unilateral, 
in standing position is rated as 20 percent disabling.  A 
40 percent rating is assigned when lumbosacral strain is 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Even though the provisions of Diagnostic Code 5295 
specifically encompasses pain, the Court of Veterans Appeals 
(Court) has required discussion of 38 C.F.R. § 4.40 in the 
context of claims for increased ratings.  Johnson v. Brown, 
9 Vet. App. 7, 10-11 (1996). 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such a swelling, muscle spasm, or other 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of lumbar spine motion is 
rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  Under this Diagnostic Code a 10 percent 
disability rating may be assigned for slight limitation of 
lumbar spine motion, a 20 percent disability rating may be 
assigned for moderate limitation of lumbar spine motion, and 
a 40 percent disability rating may be assigned for severe 
limitation of lumbar spine motion.  


Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The medical evidence shows that the veteran has suffered from 
low back strain for many years with periodic exacerbations.  
Although he has apparently developed other serious back 
problems such as disc protrusions, and possible metastatic 
changes in recent years, there is nothing in the medical 
evidence indicating that these problems are related to the 
service-connected low back strain in any way.  Therefore, 
symptoms from these problems must be disassociated from the 
symptomatology arising from the service-connected disability 
in assigning a disability rating which is representative of 
the impairment caused by the service-connected low back 
strain.  

According to the report of the August 1997 VA neurological 
examination, the veteran demonstrated normal range of motion.  
However, the VA orthopedic examiner identified some 
limitation of motion upon clinical examination in the same 
month.  The report of the orthopedic examination provides 
greater detail as to the veteran's range of motion and the 
clinical studies and measurements performed by the examiner 
than the report of the neurological examination, however.  
The orthopedic examiner described the veteran's clinical 
picture and functional  limitations in great detail and based 
upon his orthopedic expertise and experience with similar 
disabilities, provided a symbolic representation of an 
additional 20 percent decrease in all back motion to account 
for the veteran's levels of pain, fatigue, and decreased 
coordination resulting from low back strain.  Therefore, with 
regard to an evaluation of the functional limitation 
resulting from the veteran's low back strain, the Board will 
accord more probative weight to the specific and detailed 
findings recorded in the orthopedic examination report than 
to the less specific conclusions reached by the neurological 
examiner.

Based upon a review of the recent medical evidence of record, 
in conjunction with the veteran's contentions and hearing 
testimony, the Board is of the opinion that the actual 
manifestations of the veteran's service-connected lumbosacral 
strain would be most accurately represented by a 20 percent 
disability rating under the criteria set forth in Diagnostic 
Code 5295.  It appears that the veteran's service-connected 
lumbosacral strain is manifested by moderate pain on motion, 
some intermittent muscle spasm, and some degenerative 
changes.  There does not appear to be lumbar nerve root 
involvement at this time.  There is some degenerative process 
identified in the low back area, however.  Furthermore, the 
veteran has testified and described to the examiners the 
life-style limitations he has accepted in order to limit his 
back pain and to avoid further strain and injury to his low 
back, such as taking medication, avoiding heavy lifting, and 
curtailing various activities.  As noted above, the 
orthopedic examiner opined that the veteran's low back pain, 
fatigue, and decreased coordination could be quantified as 
representing an additional 20 percent decrease in all back 
motion.  This clinical picture corresponds most closely to 
the criteria of muscle spasm on forward bending and loss of 
lateral spine motion set forth for a 20 percent disability 
rating under Diagnostic Code 5295.  Because characteristic 
pain on motion is included as the sole criterion for a 
10 percent rating under Diagnostic Code 5295, it is presumed 
that pain is one of the characteristics inherent in a 
20 percent rating under the same Diagnostic Code as well.  
For a higher schedular rating to be warranted, symptoms such 
as listing of the whole spine to the opposite side and a 
positive Goldthwaite's sign are required under the provisions 
of Diagnostic Code 5295.  

An evaluation of the veteran's low back impairment under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 requires 
consideration of limitation of motion under Diagnostic Code 
5292.  As Diagnostic Code 5292 provides a 20 percent 
disability rating for moderate limitation of lumbar spine 
motion, this result yields further support for the 
appropriateness of the conclusion reached above. 

The Board is of the opinion that the above analysis 
appropriately incorporates concerns regarding the veteran's 
ability to perform normal working movements and the 
additional limitations resulting from pain.  We are also 
mindful of the difficulty in separating the functional 
limitations and pain caused by the veteran's service-
connected lumbosacral strain and his non-service connected 
back disabilities.  In accordance with the dictates of 
38 C.F.R. §§ 4.7, 4.40, and 4.45, we have been guided by the 
medical evidence in identifying that disability which results 
from the lumbosacral strain and in concluding that a 
20 percent disability rating is more appropriate to represent 
the level of impairment resulting from the service-connected 
disability.  Thus, based on its review of the relevant 
evidence in this matter, and for the preceding reasons and 
bases, it is the decision of the Board that the evidence 
supports a grant of a disability rating of 20 percent for 
impairment resulting from service-connected lumbosacral 
strain.


Entitlement to an increased rating for postoperative 
residuals of a right inguinal hernia with neurectomies of 
right lateral cutaneous nerve, right genitofemoral nerve, and 
right ilioinguinal nerve, currently rated together as 
10 percent disabling.

The veteran contends he experiences numbness and discomfort 
throughout his right leg down to his foot.  He asserts a 
higher disability rating should be assigned to reflect his 
right leg symptomatology.


Facts and history

The veteran's service medical records reveal that a right 
inguinal hernia was surgically repaired in 1971.  The hernia 
repair itself was apparently successful, with no residuals 
other than a scar listed upon the separation medical 
examination, and no evidence of a recurrence of the hernia 
during service.  However, the veteran experienced persistent 
pain following the operation.  The pain was traced to nerve 
entrapment, which occurred in conjunction with the operation.  
The veteran underwent five different surgical procedures for 
correction of problems involving several different nerves.  
In all, according to the service medical records and the 
report of the Medical Board convened in September 1974, prior 
the veteran's discharge from service, three nerves, including 
the right lateral femoral cutaneous nerve, right 
genitofemoral nerve, and the right ilioinguinal nerve, were 
surgically excised during the veteran's period of service.  

Upon the veteran's discharge from service, he submitted a 
claim for entitlement to service connection.  By rating 
decision of May 1975, the RO granted service connection for 
"postoperative right inguinal hernia repair with 
postoperative excision of nerves to correct right groin pain 
with residual numbness at the anterior lateral thigh."  A 
20 percent disability rating was assigned.  In the body of 
the decision, the RO identified the three nerves which had 
been surgically excised during service.  Although the 
explicit grant identified only the residual numbness 
resulting from the "excision of nerves" as service-
connected, a plain-meaning interpretation of the May 1975 
rating decision would dictate that only that numbness 
resulting from the absence of the right lateral femoral 
cutaneous nerve, right genitofemoral nerve, and the right 
ilioinguinal nerve would be encompassed in the grant of 
service connection.

In July 1980 the RO reviewed the ratings assigned to the 
veteran's service-connected disabilities and proposed to 
reduce the rating assigned from 20 percent to 10 percent.  
Based upon the report of a June 1980 VA examination, which 
reflected a clinical finding of reduced sensation over the 
right lateral femoral cutaneous nerve, the RO recharacterized 
the grant as "status post-operative multiple repairs, right 
inguinal hernia, with neurectomy of the lateral cutaneous 
nerve of the thigh."  The body of the decision contains a 
recitation of the examination finding, but does not contain 
any explanation as to the change in the grant.  The rating 
reduction was implemented in October 1980, and upheld by 
Board decision of March 1981.  In its decision, the Board 
framed the issue on appeal as, "Entitlement to an increased 
rating for status postoperative multiple repairs, right 
inguinal hernia," and did not comment upon the RO's 
recharacterization of the issue.

Upon our current review of the July 1980 rating decision, the 
Board is of the opinion that this recharacterization of the 
service-connected disability represented the RO's attempt to 
accurately describe the extent of impairment found on 
examination, rather than a severance of service connection 
for impairment resulting from excision of the right 
genitofemoral and the right ilioinguinal nerves.  To hold 
otherwise would contravene the laws and regulations governing 
the procedures to be followed in the event of a severance of 
service connection, as the RO did not take the steps required 
to sever service connection as to the impairment resulting 
from excision of right genitofemoral nerve and the right 
ilioinguinal nerve.  See 38 C.F.R. § 3.105(d).

The report of a private physician's evaluation conducted in 
June 1981 contains diagnoses of right inguinal hernia repair 
with no apparent recurrence at that time and hypesthesia of 
the right ilioinguinal nerve affecting the lateral right 
thigh area.  The report of a February 1984 VA examination 
reveals that hypalgesia was noted over the right lateral 
thigh corresponding to the lateral femoral cutaneous nerve.  
Upon VA examination in September 1992, a number of scars in 
the right inguinal area were noted, but there was no evidence 
of inguinal herniation upon clinical examination.  The 
examiner presented a diagnosis of status post right inguinal 
herniorrhaphy with neurectomy of the lateral cutaneous nerve 
of the thigh on the right and commented that the veteran did 
not appear to have significant continuing problems from the 
condition although he did have some soreness at the site.  

The veteran provided sworn testimony in support of his claim 
at two hearings on appeal.  During an August 1993 hearing, he 
stated that his entire right leg and part of the right foot 
were numb to the point where he could not feel a needle prick 
in the leg.  During a May 1996 hearing on appeal, he 
testified that his right leg symptoms included numbness, 
abnormal functioning, weakness, and pain.  Upon further 
questioning, he described the pain as not sharp, but 
involving more of an ache in his right leg.

The report of an August 1997 VA orthopedic examination 
reflects well healed surgical scars on both the left and 
right groin with tenderness on the right surgical scar.  

An August 1997 VA neurological examination report reflects 
anesthesia over the right lateral thigh in the distribution 
of the lateral femoral cutaneous nerve as well as a stocking-
like hypesthesia below the mid-calf bilaterally.  The 
examiner presented diagnoses of "status post neurectomy of 
the right lateral femoral cutaneous nerve" and diabetic 
polyneuropathy.  The examiner commented that there was no 
significant pain associated with the right thigh anesthesia, 
as the veteran had only numbness resulting from the 
neurectomy; and that there had been no progression in these 
symptoms since the time of the neurectomy.  Lastly, the 
examiner clarified that "the only residual neurologic 
disability related to his inguinal herniorrhaphy is the 
anesthesia of the right lateral thigh resulting from 
neurectomy of the lateral femoral cutaneous nerve," and that 
"this condition does not appear to have changed since the 
time of the neurectomy in 1974."  This examiner was provided 
with the veteran's medical records in conjunction with the 
examination.

Another VA physician provided an examination report dated in 
September 1997.  It appears that this physician did not 
examine the veteran himself, but instead prepared a written 
report based upon a dictation tape reflecting a clinical 
examination performed by another physician.  It does not 
appear that either physician had access to the veteran's 
claims file or medical records, but instead relied upon 
medical history as related by the veteran.  According to this 
report, the veteran had complained of numbness and weakness 
in the entire right leg with the leg "giving out" while 
walking.  Physical examination revealed bilateral 
herniorrhaphy scars with no hernias present.  There was no 
evidence of inguinal hernia or tenderness over the scars.  
This examiner noted that the neurological complaints did not 
follow any dermatomal distribution and the etiology was 
uncertain.  The examiner further commented that it was 
possible the veteran's reported pain was not related to the 
hernia repairs and that he should be referred to the Pain 
Clinic for further consultation.


Rating criteria

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be "built-up" as follows:  The first two digits will be 
selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last two digits will be "99" for all unlisted conditions.  
38 C.F.R. § 4.27.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  A veteran 
can receive separate disability ratings unless the conditions 
constitute the "same disability" or the "same manifestation" 
under 38 C.F.R. § 4.14.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Any change in Diagnostic Code by a VA adjudicator 
must be specifically explained.  Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).

The regulatory rating schedule provides that a large post-
operative inguinal hernia which is recurrent and not well 
supported under ordinary conditions, not readily reducible, 
and considered inoperable will be rated as 60 percent 
disabling.  A small post-operative inguinal hernia which is 
recurrent or unoperated, irremediable, not well supported by 
truss, or not readily reducible will be rated as 30 percent 
disabling.  An inguinal hernia which is postoperative, 
recurrent, readily reducible and well supported by truss or 
belt will be rated as 10 percent disabling.  An inguinal 
hernia which is either not operated, but remediable; or 
small, reducible , or without true hernia protrusion will be 
rated as noncompensable, with a zero percent disability 
rating assigned.  38 C.F.R. § 4.114, Diagnostic Code 7338.  

Impairment of the peripheral nerves is rated according to 
complete or incomplete paralysis resulting from the disease 
affecting the nerve.  When involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.  The Diagnostic Codes setting 
forth rating criteria for the lateral or external cutaneous 
nerve of the thigh and for the ilioinguinal nerve both 
provide for a 10 percent rating for severe to complete 
paralysis of the nerve and a zero percent rating for mild or 
moderate paralysis of the nerve.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8529 and 8530.  There is no specific 
Diagnostic Code assigned to reflect impairment affecting the 
genitofemoral nerve.  

Superficial scars which do not affect the head, face, or neck 
will be rated as 10 percent disabling if poorly nourished, 
with repeated ulceration, or if tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 
7803 and 7804.  Alternatively, superficial scars may be rated 
based on the limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  In every instance 
where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.


Analysis

In this case, the Board has a responsibility to review the 
rating codes assigned for all residuals of the veteran's 
right inguinal hernia repair and the subsequent operations 
regarding the nerves in that area.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  Since the initial grant of 
service connection, the RO has lumped the hernia residuals 
and the nerve impairment together under one rating, utilizing 
the built-up Diagnostic Code "8599-7338."  Presumably the 
rationale for this rating choice has been that the 
neurectomies would not have been necessary but for the 
preceding hernia operation.

Under the guidance set forth in Evans, supra., separate 
disability ratings are appropriate unless the conditions 
constitute the "same disability" or the "same 
manifestation," so as to avoid prohibited pyramiding of 
ratings.  In this case, residuals of the right inguinal 
hernia, the hernia scar, and anesthesia of the right thigh 
resulting from the surgical removal of the three nerves do 
not constitute the same disability as each residual involves 
different body systems; and also do not involve the same 
manifestation, as each disability results in unrelated, non-
overlapping symptomatology.  In the opinion of the Board, 
therefore, separating the nerve disability from the post-
operative hernia disability would not constitute pyramiding 
and providing separate ratings for each would allow for more 
accurate rating as well as complying with the holding of 
Evans.  The interests of clarity and consistency in 
administrative and judicial decision-making dictate this 
result as well.  The Board therefore holds that separate 
ratings for the three distinct disabilities are warranted.

The Board notes, however, that a 10 percent disability rating 
for all the hernia residuals, together, has been in effect 
since 1975, a period exceeding twenty years.  Under governing 
regulation, a disability which has been continuously rated at 
or above any evaluation of disability for 20 or more years 
for VA compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. 
§ 3.951.  As no suggestion of fraud has been raised here, the 
currently-assigned 10 percent rating is protected at that 
level.


Postoperative residuals of a right inguinal hernia

The medical evidence of record reflects that the surgical 
hernia repair conducted in service was successful insofar as 
the hernia itself was concerned.  There has been no evidence 
indicating a recurrence of the hernia over the years since 
the veteran's discharge from service.  Upon VA examination in 
September 1992, the examiner noted that there was no evidence 
of inguinal herniation although there was some soreness at 
the site.  In September 1997, VA examination revealed no 
evidence of an inguinal hernia.  There is nothing contained 
in the veteran's hearing testimony or written contentions 
which contradicts these descriptions of the disability.  In 
applying the rating criteria set forth above to this fact 
pattern, the Board can only conclude that any impairment 
resulting from the service-connected post-operative residuals 
is no greater than zero percent disabling.  The veteran's 
inguinal hernia has been surgically reduced, has not 
recurred, and has no current protrusion.  Therefore, under 
the criteria provided under Diagnostic Code 7338, a 
noncompensable disability rating is warranted for 
postoperative residuals of a right inguinal hernia.  


	Right inguinal hernia scar

The evidence of record does not reflect that the surgical 
scars associated with the hernia reduction and the subsequent 
neurectomies are poorly nourished, ulcerated, or painful on 
objective demonstration.  There is no evidence showing any 
functional limitation in the inguinal area resulting from the 
scars.  Therefore, a compensable rating is not warranted for 
surgical scars in the inguinal region under Diagnostic Codes 
7803 or 7805.

However, some soreness in the area was noted during the 1992 
VA examination, and tenderness on the hernia scar was noted 
during the 1997 VA orthopedic examination, although the 
report of the 1997 VA neurological examination shows that 
there was no evidence of tenderness over the scars at that 
time.  According the veteran with the benefit of the doubt as 
to the inconsistency in the evidence of record, the Board is 
of the opinion that a 10 percent disability rating for 
tenderness of the right inguinal scar is warranted under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.




Anesthesia of right lateral cutaneous nerve, right 
genitofemoral nerve, and right ilioinguinal nerve, post-
neurectomy

There is some confusion in the record regarding which nerves 
were excised in service and which nerves are included in the 
evaluation of the veteran's neurological impairment for 
rating purposes.  The Board is of the opinion, as discussed 
above, that the original grant of service connection 
encompassed the excision of three nerves:  the right lateral 
cutaneous nerve, the right genitofemoral nerve, and the right 
ilioinguinal nerve.  These three nerves are all referenced in 
the veteran's service medical records as well as in the 
original rating decision.  As these grants of service 
connection have not been formally severed under the 
provisions of 38 C.F.R. § 3.105(d), they remain in effect.  
Furthermore, service connection for any disability which has 
been in force for ten or more years shall not be severed, 
except upon a showing that the original grant of service 
connection was based on fraud or when it is clearly shown 
from military records that the person concerned did not have 
the requisite service or character of discharge.  38 U.S.C.A. 
§ 1159; 38 C.F.R. § 3.957.  No such showing has been made in 
the instant case.  Therefore, as service connection for 
anesthesia in the distribution areas of these three nerves 
has been in effect for more than ten years and there is no 
indication of fraud, etc., the original grant of service 
connection is protected from severance.

A review of the medical evidence of record shows that 
throughout the years since the veteran's discharge from 
service, physicians have attributed a loss or absence of 
sensation in the veteran's right thigh, variously described 
as "hypalgesia," "anesthesia," "reduced sensation," and 
"numbness" to the surgical neurectomies performed in 
service.  Most recently, in August 1997, a VA neurological 
examiner, who had reviewed the veteran's medical history and 
records, related anesthesia over the right lateral thigh in 
the distribution of the lateral femoral cutaneous nerve to 
the inservice neurectomy of the lateral femoral cutaneous 
nerve.  The examiner specified that this anesthesia 
constitutes the only neurologic disability present which is 
related to the right inguinal herniorrhaphy in service and 
that the disability had remained static since 1974.  

In applying the rating criteria to the veteran's disability, 
we note that there is no evidence of record indicating either 
complete or incomplete paralysis of the right thigh.  Rather, 
the excision of the right lateral cutaneous, right 
genitofemoral, and right ilioinguinal nerves in service 
appear to have resulted in reduction of sensation only.  As 
there is no specific Diagnostic Code pertaining to the 
evaluation of wholly sensory impairment or anesthesia 
involving the nerves at issue, rating by analogy to the most 
closely related Diagnostic Code is appropriate.  Because the 
Diagnostic Codes addressing peripheral nerve paralysis begin 
with the prefix "85", the Board deems it appropriate to 
build up a Diagnostic Code of "8599" to reflect the 
veteran's disability of anesthesia in the distributions of 
the right lateral cutaneous nerve, right genitofemoral nerve, 
and right ilioinguinal nerve, utilizing the provisions of 
38 C.F.R. § 4.27.  

The rating schedule instructs adjudicators to rate no higher 
than the rating provided for mild or moderate impairment 
under the analogous Diagnostic Code in cases of sensory 
impairment absent complete or incomplete paralysis.  Although 
disability ratings of zero percent are provided to reflect 
mild or moderate paralysis of the lateral cutaneous nerve and 
the ilioinguinal nerve under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8529 and 8530, the Board is 
cognizant that a 10 percent disability rating for right thigh 
neurological impairment is already in effect and is protected 
from reduction, as explained above.  Therefore, to encompass 
the impairment resulting from the service-connected 
anesthesia of all three nerves, the right lateral cutaneous 
nerve, the right genitofemoral nerve, and the right 
ilioinguinal nerve, as well as to reflect the protected 
disability rating, the Board holds that a 10 percent 
disability rating for this disability is appropriate.  
However, a disability rating in excess of 10 percent is not 
warranted in the absence of more severe symptomatology and 
greater functional impairment.

Although the veteran contends and has testified that he 
experiences pain and weakness in his right leg, the medical 
evidence does not support a link between these symptoms and 
the surgery in service.  While the veteran's sincerity is 
clear, since he is not a medical expert, he is not competent 
to express an authoritative opinion regarding either his 
current medical condition or any questions regarding medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, the August 1997 neurological examiner attributed 
some of the veteran's left leg symptomatology, including 
bilateral hypesthesia below the mid-calf level, to diabetic 
polyneuropathy.  Because service connection has neither been 
requested nor granted for diabetes, compensation may not be 
paid for any disabling symptoms of diabetes. 

Thus, based on its review of the relevant evidence in this 
matter, and for the preceding reasons and bases, it is the 
decision of the Board that the preponderance of the evidence 
is against the claim for entitlement to an increased rating 
for postoperative residuals of a right inguinal hernia with 
neurectomy of right lateral cutaneous nerve, right 
genitofemoral nerve, and right ilioinguinal nerve, which had 
been rated together as 10 percent disabling, and that the 
evidence supports a grant of a 10 percent disability rating 
for tenderness of the right inguinal hernia scar.  The 
benefit sought is therefore denied.


ORDER

A 20 percent disability rating for low back strain is 
granted, subject to the laws and regulations governing 
monetary benefits. 

A compensable disability rating for postoperative residuals 
of a right inguinal hernia is denied.

A 10 percent disability rating for tenderness of the right 
inguinal hernia scar is granted, subject to the laws and 
regulations governing monetary benefits.


A disability rating in excess of 10 percent for anesthesia of 
the right lateral cutaneous nerve, the right genitofemoral 
nerve, and the right ilioinguinal nerve; post-neurectomy, is 
denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

